Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Application
Claims 20-24, 27-31 and 34-40 are pending.
Claims 20, 24, 27, 29, 31, 36 and 38 were amended or were newly added in the Applicant’s filing on 6/22/2021.
This office action is being issued in response to the Applicant's filing on 6/22/2021.
Examiner notes there is no authorization for Internet communications (PTO-SB-439) in the file for the instant application.  Accordingly, Examiner will not be able to communicate with Applicant via email unless such an authorization is present in the file. see MPEP § 502.03(II). Examiner suggests that Applicant file an authorization for Internet communications if they anticipate the need to communicate via email with the Examiner. Please note, a written authorization for Internet communication may not be filed via email. see MPEP § 502.03(II).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-24, 27-31 and 34-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 20-24, 27-31 and 34-40 recite a method and a system performing a method comprising receiving client data and financial planning data for an individual, via an interview with an individual and comprising questions; dynamically manipulating, the interview based on or more prior answers included in the client or financial planning data, wherein manipulating comprise presenting one or more additional questions and at least one of omitting or modifying one or more of the questions; determining one or more financial parameters based on the client data and the financial planning data; generating health risk analysis values and, based on the health risk analysis values, a life expectancy value for the individual, wherein the health risk analysis values comprise a health profile, a health risk score, specific disease state scores, and a plurality of financial implications based on one or more portions of the client or financial planning data; identifying a health plan wellness regimen for the individual based on the health risk values; determining, based on one or more of the health risk analysis 
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate health care expenses, which is a fundamental economic practice, and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Additionally, limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, also covers a concept performed in the human mind such as observations, evaluations, judgments and opinions pertaining to health care expenses. And, as such, is also grouped as a mental process. Accordingly, the claim recites an abstract idea under this secondary classification.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as processors,  computer-readable medium, device and a network. The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer 
Dependent Claim(s) 21-24, 28-31, 34-35 and 37-40 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 20, 27 and 36. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-24, 27-31 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 36 recites a method comprising:
dynamically recalculating, on the client device, the projected monetary value and the financial parameters, and modify the age-based graph based on the recalculated financial parameters, in response to a received adjustment to one or more input field values, wherein the one or more input field values default to values based on the client data and the financial planning data.

This is the first mention of “input field[s]” and “input field values.” 

If so, how can the input field values default to values based on the client data and the financial planning data? The method recites that the client is entering the client data and the financial planning data into the questionnaire (i.e. into the input fields). There is no default values in the input fields.
As such, Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Claims 20 and 27 have similar issues, as method steps performed by a computer-readable medium are interpreted in the same manner as method claims.
Claim 36 recites a method comprising:
dynamically recalculating, on the client device, the projected monetary value and the financial parameters, and modify the age-based graph based on the recalculated financial parameters, in response to a received adjustment to one or more input field values, wherein the one or more input field values default to values based on the client data and the financial planning data.

Examiner notes that, in other claim limitations, “the projected monetary value” was amended to “the monetary value.”
Examiner also notes that, as written, the recalculated monetary value is not utilized in any manner. The recalculated financial parameters are utilized to modify the age-based graph but the claims do not recite that the health-expense-report is modified. Based upon earlier claim limitations, the monetary value is utilized to generate the health-expenses report, not the age-based graph. 
Examiner also notes that the claim does not recite that the method is actively modifying the age-based graph or actively receiving an adjustment. Method steps should be written in the active tense as it eliminates ambiguity.  Usage of the past tense creates ambiguity concerning the scope of the claimed method. For example, actively claiming method steps indicates that the actual active performance of the method steps are within the scope of the claimed method.
Claims 20 and 27 have similar issues, as method steps performed by a computer-readable medium are interpreted in the same manner as method claims.
Appropriate correction is requested.

Claim Interpretation
Claim 36 recites a method comprising:
dynamically recalculate recalculating, on the client device, the projected monetary value and the financial parameters, and modify the age-based graph based on the recalculated financial parameters, in response to a received adjustment to one or more input field values, wherein the one or more input field values default to values based on the client data and the financial planning data.

Usage of the term “in response to …” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered (i.e. there is no received adjustment to one or more input field values). Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the optional claim limitations are not triggered or performed.
Claims 20 and 27 have similar issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-23, 27-30 and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skelly (US PG Pub. 2008/0010086) in view of Kron (US Patent 7,702,527).
Regarding Claim 36, Skelly discloses a method implemented by one or more financial management computing devices, the method comprising:
receiving, on a first device (server), client data and financial planning data for an individual, via a digital questionnaire sent to a client device associated with the individual via a network and comprising questions. (see fig. 4-6A);
dynamically manipulating, on the first device, the digital questionnaire based on one or more prior answers included in the client or financial planning data, wherein manipulating comprises presenting one or more additional questions (additional questions are presented based upon answers supplied by the user) and at least one or omitting or modifying one or more of the questions (only requesting subset of information). (see para. 39 and 79);
determining, on the first device, one or more financial parameters (e.g. balances in Health Savings Account) based on the client data and financial planning data. (see para. 47);
generating, on the first device, health risk analysis values, and based on the health risk analysis values, retrieving a value from an actuarial table for the individual, wherein the health risk analysis values comprise a health profile, a health risk score (risk factors), specific disease state scores (chronic health conditions), and a plurality of financial implications (financial needs) based on one or more portions of the client or financial planning data. (see para. 40-44 and 50-51);
identifying, one the first device, a health plan wellness regimen (lifestyle changes and/or disease management programs/health intervention or wellness programs) for the individual based on the health risk values. (see para. 52-53 and 75);
determining, one the first device, based on one or more of the health risk analysis values, a health care cost savings (medical cost estimate adjustments) resulting from the individual following the a health plan wellness regimen (lifestyle changes and/or disease management programs). (see para. 52-53 and 75);
generating, on the first device, a health-expenses-report based on the health risk analysis values, the health care cost savings, and the value retrieved from an actuarial table, wherein the health-expenses-report comprises a monetary value comprising an amount required to save presently in order to cover future retirement health care expenses. (see fig. 7; para. 64); and
transmitting, on the first device, the health-expenses-report to the client device via the network. (see fig. 7A);
displaying, on the client device, the health-expenses-report and an age-based graph of the one or more determined financial parameters. (see fig. 7A); and
dynamically recalculating (update), on the client device, the projected monetary value and the financial parameters, and modify the age-based graph based on the recalculated financial parameters, in response to a received adjustment to one or more input field values, wherein the one or more input field values default to values based on the client data and the financial planning data . (see para. 46).
Skelly does not explicitly teach a method comprising generating, based on the health risk analysis values, a life expectancy value for the individual, although Skelly does disclose a method generating, based on the health risk analysis values, a value for the individual based upon actuarial tables. (see para. 36). Actuarial tables disclose life expectancy values. As such, Skelly discloses generating life expectancy values via retrieval of such information from actuarial tables.
Regardless, Kron discloses a method comprising generating, based on the health risk analysis values, a life expectancy value for the individual. (see col. 6, lines 9-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Skelly by incorporating the generation of a life expectancy value, as disclosed by Kron, thereby allowing for calculation of health care expenses to the end of the individual’s life. 
Skelly does not explicitly teach a method wherein the displayed data comprises an indication of the life expectancy value, although Skelly does indicate an end date for healthcare costs (age 80). (see fig. 7A).
However, these differences (i.e. the displayed data) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regarding Claim 37, Skelly discloses a method further comprising calculating and displaying annual costs for premiums (enrollment costs) and out-of-pocket expenses (out-of-pocket and non-covered expenses) based on the health risk analysis values. (see fig. 7A-7B; para. 73).
Regarding Claim 38, Skelly discloses a method wherein the client data comprises age, gender, proposed retirement age (retirement age), physical characteristics (weight and height), blood pressure information, medical condition information, and medical diagnostic test information. (see fig. 4-5A).
Regarding Claim 39, Skelly discloses a method wherein calculating the health risk analysis further comprises a disease state for at least one medical condition (e.g. diabetes, cancer, congestive heart failure …) associated with the individual. (see fig. 5-5A).
Regarding Claims 20-23, 27-30, 34-35 and 40, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skelly and Kron, as applied to Claims 20 and 27 above, and further in view of Harris (US PG Pub. 2010/0287086).
Regarding Claim 24, Skelly does not teach a system wherein the life expectancy is generated based on actuarial tables and the health status of the at least one client, although Skelly does disclose retrieving information from actuarial tables. (see para. 31, 33 and 53).
Harris discloses a system wherein the life expectancy is generated based on actuarial tables and the health status of the at least one client. (see para. 27 and 98-103).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Skelly and Kron by incorporating health status consideration in determining the life expectancy of a client, as disclosed by Harris, thereby providing for a more accurate projection of the client’s life expectancy.
Regarding Claim 31, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
§101 Rejection
Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 PEG. see Arguments, p. 10.

The Examiner respectfully disagrees.
Fundamental economic practices are not limited to hedging, insurance or risk mitigation. Those are examples of fundamental economic practices that have been identified as abstract by the courts.
The claimed invention is performing a financial analysis and generating financial projections concerning health care expenses. Financial analysis and generating financial projections are a fundamental economic practice.

Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 PEG. see Arguments, pp. 10-11.
Specifically, the Applicant argues that the claimed invention satisfies Step 2A Prong Two of the 2019 PEG, as the claimed invention recites some of the same additional elements (i.e. “receiving information over a network, generating content based on the information (messages), and transmitting information over a network back to users”) as Example 42: Method for Transmission of Notifications When Medical Records Are Updated. see Arguments, p. 11.
The Examiner respectfully disagrees.
Applicant's arguments try to establish eligibility through Office Examples, however the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  Further, claim 1 of Example 42 is found to integrate the abstract idea into a practical application because:
The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea). see Subject Matter Eligibility Examples: Abstract Ideas, pp. 18-19.

The current claims do not standardize a format, automatically generate a message, or transmit a message to all users.  Instead the instant claims perform the abstract idea of collecting data, performing 

Applicant argues that the additional elements amount to “significantly more” than the abstract idea as the additional elements are not “well-understood, routine, conventional activity previously known to the industry” and, as such, satisfies Step 2B of the 2019 PEG. see Arguments, p. 11.
The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions. 
As to Applicant’s specifically argued claim limitations:
“receiving … client data and financial planning data for an individual … via a network.” see Arguments, p. 11.
Receiving data (e.g. client information and financial planning information) over a network or from memory is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii). Furthermore, mere data collection or selecting a particular type of data to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).
“generating … health risk analysis values.” See Arguments, p. 11.

Performing repetitive calculations is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii). 
“transmitting … the health-expenses-report to the client device via the network.” see Arguments, p. 11.  

Transmitting data over a network is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii). Furthermore, presenting the output of said calculations is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii), specifically OIP Techs.
The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.


Moreover, the Office’s assertion that some limitations of the currently pending claims may be implemented by generic computing structures, such as a processor, does not by itself render the currently pending claims ineligible for patent protection. See e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 §. Ct. 2347 (2014). Indeed, the Court in Alice stated, “[t]here is no dispute that a computer is a tangible system (in §101 terms, a ‘machine’), or that many computer-implemented claims are formally addressed to patent-eligible subject matter.” Id. at 2358-9 (emphasis added). Accordingly, whether the claimed invention can be carried out by a general purpose computing device is simply not determinative of whether the claims contain subject matter that is patent eligible. see Arguments, p. 11.

The Examiner agrees.
Yes, the fact that an abstract idea can be performed by a general purpose computing device is not determinative of subject matter eligibility in that it does not disqualify the claimed invention under §101 solely based upon being performed on a general purpose computing device.
However, the October 2019 Update: Subject Matter Eligibility memorandum recites:
The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. see October 2019 Update, p. 8.

Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. see October 2019 Update, p. 15.

Performing an abstract idea on a general purpose computing device, without more, does not aid the claimed invention in overcoming §101 Step 2A Prong One or Step 2A Prong Two.

§103 Rejections
Applicant argues that the previously asserted prior art (Skelly and Kron) fails to teach or suggest “dynamically manipulat[ing] the digital questionnaire based on one or more prior answers included in the client or financial planning data, wherein the manipulation comprises presenting one or more additional questions and at least one of omitting or modifying one or more of the questions.” see Arguments, p. 14.
The Examiner respectfully disagrees.
Skelly recites:
In particular, by clicking on appropriate buttons presented on the page or sequence of pages with a mouse or other pointing device, the user causes the system to display In one embodiment, additional questions may be presented by the system based on answers supplied by the user to particular questions. Algorithms and logic associated with the interactive attribute specification process permit a realistic evaluation and estimation to be made. see para. 39.

Skelly discloses a method comprising dynamically manipulating the digital questionnaire based on one or more answers included in the client or financial planning data, wherein the manipulation comprises presenting one or more additional questions. see para. 39.
Skelly discloses: 
For example, the information concerning an individual may be provided in an automated process, such as when the system can access such data from other available sources. This embodiment does not require questions and answers to be provided to, and received from, the individual. Of course, when only certain input information is available from alternative data sources, the invention may be tailored to request a subset of information only, such as requests for entry of lifestyle habits only when other health status information is already known. see para. 79.

Skelly discloses a method comprising dynamically manipulating the digital questionnaire based on one or more answers included in the client or financial planning data, wherein the manipulation comprises omitting one or more of the questions (requesting a subset of answers) . see para. 79.
Applicant argues that the previously asserted prior art (Skelly and Kron) fails to teach or suggest “display[ing], on the display device, the health-expenses-report and an age-based graph of the one or more financial parameters and comprising an indication of the life expectancy value.” see Arguments, p. 14.
The Examiner respectfully disagrees.
As noted by the Applicant:
Kron discloses using life expectancy as a variable to calculate nursing home stay costs. Kron at 6:9-14. Harris similarly teaches using life expectancy as a variable in modeling co- variances. Harris at [0027]. Merely using a life expectancy as a variable falls far short of “display[ing], on the display device, the health-expenses-report and an age-based graph of the one or more financial parameters and comprising an indication of the life expectancy value,” as required by claim 20. see Arguments, p. 14.

First, if Kron displays expenses in which life expectancy is utilized as an underlying variable, Kron displays an indication of the life expectancy value. The expenses calculated indicate the life expectancy value.  
Second, assuming that Applicant means that the display literally displays the life expectancy value (e.g. “Life Expectancy: 85 Years”) rather than an indication of the life expectancy value. Those In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        October 6, 2021